Case 08-28225   Doc 2217-2    Filed 08/26/21 Entered 08/26/21 13:28:18   Desc
                             Exhibit A Page 1 of 2




                     Exhibit A
  Case 08-28225      Doc 2217-2    Filed 08/26/21 Entered 08/26/21 13:28:18      Desc
                                  Exhibit A Page 2 of 2



                          TIME SUMMARY BY ATTORNEY

   Rank            Full Name           Law     Admitted   Billing Rate   Time     Amount
                                      School      to
                                       Class   Practice

                                       ATTORNEYS
  Partner     Landon S. Raiford        2008    2008               975    204.5   $199,387.50
Partner Total                                                            204.5   $199,387.50

Associates   Adam T. Swingle            2018       2018           660      1.5      $990.00

Associate Total                                                            1.5      $990.00

ATTORNEY TOTAL                                                           206.0   $200,377.50
                                       PARAPROFESSIONALS
Paraprofessionals Catherine R. Caracci     N/A      N/A       360         24.2     $8,712.00
                  Marc A. Patterson        N/A      N/A       235          3.9       $916.50
PARAPROFESSIONAL TOTAL                                                    28.1      $9,628.5
                                                        TOTAL            234.1   $210,006.00
